39 F.3d 1177
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff Appellant,v.Richard A. LANHAM, in his individual and officialcapacities;  Thomas Corcoran, Warden OFBrockbridge Correctional Facility,Defendants Appellees.
No. 94-6915.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994Decided Nov. 14, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-94-1629-K)
Aaron Holsey, Appellant Pro Se.
D.Md.
DISMISSED IN PART AND AFFIRMED IN PART.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Aaron Holsey appeals the district court's denial of Holsey's requests for a temporary restraining order and preliminary injunction.  Holsey made these requests in an attempt to secure his removal from the Brockbridge Correctional Facility.  The underlying action challenges the conditions of confinement at that institution and the reasons for Holsey's transfer there.  We affirm in part and dismiss in part.


2
To the extent that Holsey appeals the denial of a restraining order, we are without jurisdiction to consider the matter.  This Court may exercise jurisdiction only over final orders, see 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  Because the ruling is neither a final order nor an appealable collateral or interlocutory order, we dismiss that part of the appeal relating to the restraining order.   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).


3
To the extent that Holsey appeals the denial of his motion for preliminary injunctive relief, our review of the record discloses that the district court did not abuse its discretion and this appeal is without merit.  We accordingly affirm that part of the order denying injunctive relief.


4
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

DISMISSED IN PART;  AFFIRMED IN PART